Plaintiff in this suit seeks damages of defendant in the sum of $15,000 for humiliation, embarrassment, shame and loss of credit; all allegedly resulting from defendant's derogatory utterances, in hearing of others, concerning plaintiff.
Since the suit before us is for an amount in excess of $2,000 and is not for personal injuries or workmen's compensation, the Supreme Court and not the Court of Appeal has jurisdiction of the appeal. See Paragraph 10 of Article 7 of the Constitution of Louisiana.
Therefore, in accordance with Act 19 of 1912, it is ordered that the appeal in this case be transferred to the Supreme Court of Louisiana. The appellant is hereby granted a period of sixty days from the date this decree becomes final to file the necessary transcript and perfect her appeal, and should she fail to do so within this sixty day period, the appeal is to stand dismissed. Appellant to pay the costs of this appeal; all other costs to await the final outcome of the litigation.